DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US 2020/0285345; hereinafter Xiang) in view of He et al. (US 2018/0005005; hereinafter He), and further in view of Lee et al. (US 2019/0019000; hereinafter Lee).  
Regarding claim 1:
Xiang discloses an optical fingerprint sensor (see Fig. 12), comprising:
a substrate (see Fig. 4 and 7; the pixel array includes a substrate where the photodiodes are disposed on);
a plurality of photoelectric conversion units disposed within the substrate (see Fig. 7 and paragraph 91);
a light-shielding layer disposed on the substrate, the light-shielding layer comprising a plurality of through holes (see Fig. 12; the microlens array includes apertures that are holes; also see paragraph 64), each of the plurality of photoelectric conversion units being aligned with one of the plurality of through holes (see Fig. 12; the aperture and pixel are one-to-one correspondence);
an optical material layer in contact with the light-shielding layer (see Fig. 12, filter; also see paragraph 59);
a glass cover (see Fig. 12, cover glass);
a first light source disposed over the light-shielding layer, wherein the first light source comprises an OLED array (see Fig. 12, OLED display includes OLED array), the first light source disposed under the glass cover (see Fig. 12); and
a second light source disposed adjacent to and separate from an end of the first light source (see Fig. 22; IR LED), wherein the second light source comprises an IR LED (see paragraph 107), the second light source disposed under and edge of the glass cover (see Fig. 22 or 23 and paragraph 108).
Xiang does not disclose the light-shielding layer comprising a plurality of through holes extending from a top surface of the light-shielding layer to a bottom of the light- shielding layer.
However, He discloses an optical fingerprint sensor, comprising:
a light-shielding layer comprising a plurality of through holes extending from a top surface of the light-shielding layer to a bottom of the light-shielding layer (see Figs. 17A or Fig. 25; also paragraphs 138 and 229).
Before the effective filing date of the claim invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang such that the light-shielding layer comprising a plurality of through holes extending from a top surface of the light-shielding layer to a bottom of the light-shielding layer as taught by He. One of ordinary skill in the art would have been motivated to do this because it has been demonstrated by He that light-shielding layer (e.g. collimator unit) can be realized by microlens, pinholes or a combination of a microlens and pinholes. Therefore, selection of light-shielding layer with pinholes (holes extending from a top surface of the light-shielding layer to a bottom of the light-shielding layer) would have been an obvious design choice.
Xiang and He fail to disclose the optical fingerprint sensor, wherein the optical material layer comprises a non-filtering portion and a filtering portion; wherein the non- filtering portion comprises a plurality of separated sub-portions, arranged in rows and columns which are staggered such that adjacent rows and column are offset, and surrounded by the filtering portion, or 
wherein the filtering portion comprises a plurality of separated sub-portions, arranged in rows and columns which are staggered such that adjacent rows and columns are offset, and surrounded by the non-filtering portion.
In the same field of endeavor, Lee discloses an optical fingerprint sensor, wherein the optical material layer comprises a non-filtering portion and a filtering portion (see Fig. 6A or 9A; the light regions are the non-filtering portion, and the dark regions are the filtering portion); wherein the non-filtering portion comprises a plurality of separated sub-portions, arranged in rows and column which are staggered such that adjacent rows and column are offset, and surround by the filtering portion (see Fig. 6A; NOF1 includes a plurality of holes in the filter; the holes correspond to the plurality of non-filtering portions or the plurality of separated sub-portions, which are arranged in rows and column in staggered manner that are offset, and surround by the filtering portion (i.e., the darker regions); also see Fig. 6B; the non-filtering portions transmits the light), or 
wherein the filtering portion comprises a plurality of separated sub-portions, arranged in rows and columns which are staggered such that adjacent rows and columns are offset, and surrounded by the non-filtering portion (see Fig. 9; NOF1’ includes a plurality of discs; the discs correspond to the plurality of filtering portions or the plurality of separated sub-portions, which area arranged in rows and column in staggered manner that are offset, and surround by the non-filtering portion (i.e., the light regions); also see fig. 9B; the filtering portions block light from being transmitted). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of He such that the optical material layer comprises a non-filtering portion and a filtering portion, the non- filtering portion comprises a plurality of separated sub-portions, arranged in rows and columns which are staggered such that adjacent rows and column are offset, and surrounded by the filtering portion, or wherein the filtering portion comprises a plurality of separated sub-portions, arranged in rows and columns which are staggered such that adjacent rows and columns are offset, and surrounded by the non-filtering portion as taught by Lee. One of ordinary skill in the art would have been motivated to do this because fingerprint spectrum information can be obtained from a user fingerprint to perform a liveness detection operation; hence the security and reliability of the electronic device is improved (see Lee, paragraph 215). 
Regarding claim 3:
Xiang, He, and Lee disclose all the features in claim 1. Xiang further discloses the optical fingerprint sensor, wherein the optical material layer is disposed between the substrate and the light-shielding layer (see Fig. 12; the filter is between pixel array and microlens array).
Regarding Claim 9: 
Xiang, He, and Lee disclose all the features in claim 1. Lee further discloses the optical fingerprint sensor, wherein the non-filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the filtering portion (see Fig. 6A; the holes are the non-filtering portion surrounded by the filtering portion (i.e., the darker regions)).
The motivation to combine Xiang and Lee is provided above in claim 1. 
Regarding claim 11: 
Xiang, He, and Lee disclose all the features in claim 1. Lee further discloses the optical fingerprint sensor, wherein the plurality of separated sub-portions of the filtering portion is arranged in a matrix (see Fig. 9A). 
The motivation to combine Xiang and Lee is provided above in claim 1.
Regarding claim 13: 
Xiang, He, and Lee disclose all the features in claim 1. Lee further discloses the optical fingerprint sensor, wherein the filtering portion is surrounded by the non-filtering portion (see Fig. 9A). 
The motivation to combine Xiang and Lee is provided above in claim 1.
Regarding claim 14: 
Xiang, He, and Lee disclose all the features in claim 1. Lee further discloses the optical fingerprint sensor, wherein the non-filtering portion is surrounded by the filtering portion (see Fig. 6A). 
The motivation to combine Xiang and Lee is provided above in claim 1
Regarding claim 15:
Xiang, He, and Lee disclose all the features in claim 1. Lee further  discloses the optical fingerprint sensor wherein the filtering portion comprises a first sub-portion and a second sub-portion, the non- filtering portion comprises a first sub-portion and a second sub-portion, the first sub- portion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second sub-portion of the non- filtering portion (see Fig. 12B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of He such that the filtering portion comprises a first sub-portion and a second sub- portion, the non-filtering portion comprises a first sub-portion and a second sub-portion, the first sub- portion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second sub-portion of the non-filtering portion as taught by Lee. One of ordinary skill in the art would have been motivated to do this because a fingerprint sensor capable of detecting real fingerprint from a fake fingerprint can be realized through the liveness detection operation (see paragraph 43).
Regarding claim 16:
Xiang, He, and Lee disclose all the features in claim 1. Lee further discloses the optical fingerprint sensor wherein the filtering portion comprises a first sub-portion and a second sub-portion, the non- filtering portion comprises a first sub-portion and a second sub-portion, the first sub- portion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second sub-portion of the non- filtering portion (see Fig. 12B; please note that Lee teaches a filtering portion and a non-filtering portion similar to the features in claim 16, except that the pattern of the filtering portion and the non-filtering portion is flipped).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of He such that the filtering portion comprises a first sub-portion and a second sub- portion, the non- filtering portion comprises a first sub-portion and a second sub-portion, the first sub- portion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second sub-portion of the non-filtering portion as taught by Lee. One of ordinary skill in the art would have been motivated to do this because a fingerprint sensor capable of detecting real fingerprint from a fake fingerprint can be realized through the liveness detection operation (see paragraph 43).
Lee teaches the claimed invention except for the order of the non-filtering portion and the filtering portion being alternatively arranged. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the non-filtering portion and the filtering portion so that the first sub-portion of the non-filtering portion is surrounded by the first sub-portion of the filtering portion, the first sub-portion of the filtering portion is surrounded by the second sub-portion of the non-filtering portion, and the second sub- portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of He and Lee as applied to claim 1 above, and further in view of Boettiger et al. (US 2015/0381907; hereinafter Boettiger), and further in view of Yu (US 2020/0104618). 
Regarding claim 6:
Xiang, He, and Lee disclose all the features in claim 1.
Xiang further discloses the optical fingerprint sensor, wherein the photoelectric conversion units detect fingerprint signals (see paragraph 49).
Boettiger further discloses the photoelectric conversion unit corresponding to the non-filtering portion detect infrared light, and the photoelectric conversion units corresponding to the filtering portion detect visible light (see the Abstract; “Each visible imaging pixel includes a portion of the infrared blocking material” and “Each infrared imaging pixel is aligned with an opening in the infrared blocking material”).
Xiang and Boettiger do not expressly disclose the photoelectric conversion units detect living signals and fingerprint signals.
However, Yu discloses an optical fingerprint sensor comprising:
a plurality of photoelectric conversion units that detect living signals and fingerprint signals (see paragraphs 102 and 210).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Xiang, He, Lee, Boettiger, and Yu such that the photoelectric conversion units corresponding to the non-filtering portion detect living signals, and the photoelectric conversion units corresponding to the filtering portion detect fingerprint signals. The combination would have yielded a predictable result of improving the accuracy of the biometric authentication process (see Yu, paragraph 40).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of He and Lee as applied to claim 1 above, and further in view of Boettiger et al. (US 2015/0381907; hereinafter Boettiger). 
Regarding claim 17:
Xiang, He, and Lee disclose all the features in claim 1. Xiang, He, and Lee do not disclose the optical fingerprint sensor, wherein the filtering portion comprises an IR cut filter, a red color filter, a green color filter or a blue color filter.
However, Boettiger discloses an optical fingerprint sensor, wherein the filtering portion comprises an IR cut filter, a red color filter, a green color filter or a blue color filter (see Fig. 7 and paragraph 29; infrared cutoff filtering element 30C is the filtering portion).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang such that the filtering portion comprises an IR cut filter, red color filter, a green color filter or a blue color filter as taught by Boettiger. One of ordinary skill in the art would have been motivated to do this because simultaneous capturing of the images in the visible and infrared spectral ranges can be realized (see Boettiger, paragraph 41).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of He, and Lee as applied to claim 1 above, and further in view of Van Der Kolk (US 2016/0233365).
Regarding claim 18:
Xiang, He, and Lee disclose all the features in claim 1. However, Xiang, He, and Lee do not disclose the optical fingerprint sensor, wherein the non-filtering portion comprises transparent organic materials.
Van Der Kolk discloses a transparent matrix material comprising a transparent organic polymer that has excellent transmittance properties in the near-infrared range of the optical spectrum (see paragraph 74).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of He and Lee such that the non-filtering portion comprises transparent organic materials as taught by Van Der Kolk. One of ordinary skill in the art would have been motivated to do this because losses due to scattering of the emitted light out of the waveguide structure is minimized (see paragraph 74).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625